


Exhibit 10.279

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is entered into effective as of the
31st day of December, 2012, by and between AdCare Health Systems, Inc., an Ohio
corporation (“AdCare”), and Christopher F. Brogdon (the “Consultant”). AdCare
and the Consultant are sometimes hereinafter individually referred to as a
“Party” and collectively as the “Parties.”

 

In consideration of the mutual covenants set forth below, the Parties agree as
follows:

 

1                                              Engagement.  AdCare hereby
engages the Consultant to provide the following services to AdCare (the
“Consulting Services”):

 

(i)                                  Source and recommend potential acquisitions
in line with AdCare’s business.

 

(ii)                               Recommend and arrange financing for targeted
acquisitions.

 

(iii)                            Work with AdCare executives to complete
acquisitions and financing.

 

(iv)                           Such other services requested by AdCare which are
reasonably related or incidental to the above-described services.

 

The Consultant hereby accepts such engagement and agrees from time to time upon
AdCare’s request and reasonable prior notice to provide the Consulting Services
to AdCare on the terms set forth in this Agreement.

 

2                                              Term.  Subject to earlier
termination with or without cause as provided for in Section 11 below, this
Agreement shall be in effect for the three year period from December 31, 2012,
through December 31, 2015 (“the Initial Term”).  In the event the Agreement has
not been terminated prior to the expiration of this or any Term this Agreement
will extend automatically for successive one-year terms. (hereinafter each
one-year additional term is referred to as a “Renewal Term”) (the Initial Term
and any Renewal Term are collectively referred to as the “Term”)

 

3                                              Commitment.  The Consultant
represents that he is not currently bound by any agreements or other commitments
that might interfere with or impair his performance of his consulting
responsibilities hereunder or that are inconsistent with his obligations
hereunder The Consultant will devote such time and attention to the performance
of the Consulting Services as are reasonably required (it being acknowledged
that the Consultant’s time commitment is part-time, not full-time).  The
Consultant shall perform all Consulting Services diligently, in the best
interests of AdCare and to the best of his professional ability and judgment. 
The Consultant shall not enter into any agreement or other obligations on behalf
of AdCare without its express prior consent.

 

--------------------------------------------------------------------------------


 

As part of the Consulting Services, Consultant agrees to provide to AdCare a
Right of First Refusal on all skilled nursing facility acquisitions that the
Consultant originates, becomes aware of, or in which he has an opportunity to
invest. This will include both fee simple properties and leaseholds where the
existing lease can be cancelled or is about to expire and AdCare could become
the tenant within six months after the closing of the transaction.  The Right of
First Refusal will also apply to any campuses which include a skilled nursing
facility even though there may also be assisted living or other facilities on
the property However, stand alone assisted living facility opportunities will
not be subject to the Right of First Refusal.

 

4.                                           Compensation.  As consideration for
the Consulting Services to be provided by the Consultant hereunder, AdCare shall
pay to the Consultant $10,000.00 per month in year one, $15,000 per month in
year two, and $20,000 per month in year three, all without any deductions or
withholdings, during the Term.  In addition to the monthly payments advanced the
Consultant will also receive a success fee in the amount of $20,000 on a
transaction by transaction basis; however, barring a majority vote of the Board
of the Directors indicating otherwise, the parties agree the total amount of
success fee(s) on a yearly basis will not exceed the following: $80,000 in year
one, $120,000 in year two, and $160,000 in year three.  Additionally, the
parties agree no success fee(s) will be paid to the Consultant for leased
facilities or fee simple real estate properties where the overall consideration
for the transaction is less than $2,500,000.  The Consultant agrees that the
amount set forth in this Section is the total amount of compensation to which he
is entitled for the Consulting Services and his other undertakings pursuant to
this Agreement. Unless otherwise agreed to by the parties, the Consultant’s
compensation during any Renewal Term shall be the same as the compensation paid
during the previous twelve-month period.

 

5                                           Expense Reimbursement.  In
performing the Consulting Services hereunder, the Consultant will engage in such
travel, entertainment, attendance at industry related conventions and meetings,
and other similar activities as are required to perform the Consulting Services
hereunder AdCare will reimburse the Consultant for all reasonable travel,
lodging, meal or any other expenses incurred by the Consultant in the
performance of the Consulting Services hereunder.

 

6.                                           Nondisclosure.  Both during and
after the Term, the Consultant shall not, and the Consultant shall not permit
any employee, agent, or other representative of the Consultant or of any other
entity which is controlled by the Consultant (collectively, “Affiliates of the
Consultant,”) to disclose to any person other than Affiliates of the Consultant,
or use for the benefit of the Consultant or any Affiliates of the Consultant,
any non-public information concerning AdCare which has been learned or has come
into the possession of the Consultant or an Affiliate of the Consultant as a
result of the Consultant’s or such Affiliate’s association with AdCare pursuant
to this Agreement.  In the event of any disclosure required by any applicable
law, regulation or judicial or regulatory order or threat of such an order, the
Consultant shall provide AdCare written notice of any such disclosure request,
and shall further notify AdCare as expeditiously as possible to enable AdCare to
authorize such disclosure, to limit such disclosure, or to take action necessary
to prevent and/or enjoin such disclosure.

 

2

--------------------------------------------------------------------------------


 

7                                          Indemnification and Liability
Limitation.

 

(a)                                           AdCare. Both during and after the
Term, AdCare shall indemnify, defend, and hold harmless the Consultant and all
Affiliates of the Consultant from and with respect to all actions, suits,
proceedings, judgments, demands, claims, liabilities, losses, or expenses
whatsoever (including reasonable attorneys’ fees) arising from the business
and/or activities of AdCare and/or from defects in products or services of
AdCare that are the result of willful misconduct or gross negligence on the part
of AdCare.

 

(b)                                           The Consultant.  Both during and
after the Term, the Consultant shall indemnify, defend, and hold harmless AdCare
from and with respect to all actions, suits, proceedings, judgments, demands,
claims, liabilities, losses, or expenses whatsoever (including reasonable
attorneys’ fees) arising from the business and/or activities of the Consultant
or Affiliates of the Consultant that are the result of willful misconduct or
gross negligence on the part of the Consultant or Affiliates of the Consultant.

 

8                                           Termination.

 

(a)                            Pre Change of Control.

 

i.                       Without Cause

 

AdCare may terminate this Agreement, at any time, without cause, upon providing
30 days written notice to the Consultant and a vote of the majority of the Board
being in Agreement.  In the event AdCare terminates this Agreement without cause
prior to the end of the Term provided for in Section 2 of this Agreement, the
severance pay shall be an amount equal to eighteen (18) months of the
Consultant’s maximum total compensation (including success fees) under this
Agreement payable in a lump sum at the time the Consultant’s services are
formally terminated

 

ii.                        With Cause

 

Either Party may terminate this Agreement at any time upon a material breach of
the terms of this Agreement by the other Party, if such breach is not cured
within 30 days after receipt of written notice of such breach from the
non-breaching Party; provided that where a breach can be completely cured, but
cannot be completely cured within 30 days, the breaching Party shall have an
additional 30 days to completely cure if the cure process has been started
within the first 30-day period and the breaching Party has been diligent in its
efforts to cure throughout the first 30-day period.  Termination due to an
uncured material breach shall be effective as of midnight on the last day of the
applicable cure period.  The Consultant may unilaterally terminate this
Agreement effective as of any other date upon at least 60 days advance written
notice to that effect to AdCare, in which case the Consultant shall be paid
through the date of termination.

 

3

--------------------------------------------------------------------------------


 

(b)                                   Post Change of Control.  If after a Change
in Control, (i) the Consultant resigns his position for any reason or
(ii) AdCare terminates the Consultant’s position within six (6) months without
Cause (other than due to Consultant’s disability), or (iii) the entity acquiring
a controlling interest in AdCare terminates the Consultant’s position without
Cause (other than due to the Consultant’s disability) the Consultant, or his
successors and assigns, shall receive the severance pay and benefits hereafter
provided.  The severance pay shall be an amount equal to three (3) years of his
maximum total compensation (including success fees) under this Agreement payable
in a lump sum at the time of closing resulting in the formal Change of Control
if such termination is concurrent with such closing or (ii) at the time of
termination if such termination occurs after a Change of Control.  For example,
if Consultant is terminated in year one he would receive the aggregate of
$900,000 which is the sum of his maximum compensation for the next three years
($200,000 + $300,000 + $400,000); in year two he would receive $1,100,000
($300,000 + $400,000 + $400,000) and in year three or during any Renewal Term
the Consultant he would receive $1,200,000 ($400,000 + $400,000 + $400,000). 
For purposes of this Agreement, termination and similar terms means a
termination constituting a “separation from service” within the meaning of Code
Section 409A.  Notwithstanding the foregoing, to the extent necessary to avoid
the Consultant incurring a tax under Code Section 409A, any amount that is
otherwise due within six (6) months following termination of employment shall be
delayed until six months after termination of employment.  The provisions
contained in this Section shall survive the termination of the Consultant’s
position.  For purposes of this Agreement, the following terms shall have the
following meanings. “Cause” means the Consultant’s fraud, dishonesty, willful
misconduct, or gross negligence in his performance of his duties hereunder, or
the Consultant’s conviction for a crime of moral turpitude, or material breach
by the Consultant of this Agreement which the Consultant fails to cure within
thirty (30) days after AdCare gives the Consultant written notice of such
breach.  “Change in Control” means one or more sales or dispositions, within a
twelve (12) month period, of assets representing a majority of the value of the
assets of AdCare or the acquisition (whether by purchase or through a merger or
otherwise) of common stock of AdCare immediately following which the holders of
common stock of AdCare immediately prior to such acquisitions cease to own
directly or indirectly common stock of AdCare or its legal successor
representing more than fifty percent (50%) of the voting power of the common
stock of AdCare or its legal successor

 

4

--------------------------------------------------------------------------------


 

9                                           Independent Contractor.

 

(a)                                           No Employment Relationship.  This
Agreement shall not establish any employment, partnership or joint venture
relationship between the Parties. The Consultant acknowledges that the
relationship of the Consultant to AdCare is solely that of an independent
contractor, and not of an employee, agent, partner, or otherwise for any
purpose.  The Consultant is not, by reason of this Agreement, and will not hold
himself out, by reason of this Agreement, as being an employee of AdCare and
acknowledges and agrees that he will not be entitled to any employee rights or
benefits of any kind whatsoever from AdCare. The Consultant shall not have any
right or ability to sign any document for or on behalf of AdCare, or otherwise
to bind or create or enter into any obligation on the part of AdCare

 

(b)                                           Indemnification and
Acknowledgement.  The Consultant acknowledges and agrees that he is and shall be
solely responsible for the payment of any and all applicable federal, state,
local, and other taxes relating to any compensation, fees or other amounts or
rights granted to the Consultant under this Agreement.  The Consultant further
agrees to indemnify, defend, and hold harmless AdCare and the Indemnified
Parties (as defined below) for and against: (i) any and all federal, state,
local, or other tax liability including, without limitation, liability for back
withholding, penalties, interest, and attorneys’ fees (“Tax Liability”),
incurred by any of the Indemnified Parties relating in any way to Consultant’s
Tax Liability for or with respect to any compensation, fees or other rights
granted under this Agreement, (ii) any and all claims, liabilities, demands,
losses, damages, suits and judgments (including without limitation costs,
expenses, and attorneys’ fees) (collectively “Claims”) arising out of or
relating to the Consultant’s provision of the Consulting Services or to any
breach by the Consultant of any covenants, representations or warranties under
this Agreement, and (iii) any and all Claims by any person including the
Consultant because of injury or death to person(s) or loss or destruction of
property attributable in whole or in part to any acts or omissions by the
Consultant (whether negligent, insured or otherwise) or any fault of the
Consultant, regardless of whether any such Claims are or are found to be
unsuccessful, groundless, or fraudulent. The term “Indemnified Parties” as used
in this Agreement includes AdCare and its past, present, and future affiliates,
partnerships and other related entities (whether or not wholly owned); each of
their respective past, present, and future owners, trustees, fiduciaries,
administrators, shareholders, directors, officers, partners, associates, agents,
representatives, employees, and attorneys; and the predecessors, successors, and
assigns of each of the foregoing.

 

10                                       Section 409A.  This Agreement is
intended to comply with or be exempt from the requirements of Section 409A of
the Internal Revenue Code (“Section 409A”), as applicable, and shall be
administered and construed consistent with this intent. Solely for purposes of
complying with Section 409A, any reference to the Consultant’s termination shall
mean the Consultant’s “separation from service” as that term is defined in
Section 409A.

 

11                                       Notices.  Any notice, election or other
written communication required or desired to be given hereunder shall be deemed
given or made at such time as it (a) is delivered personally to the intended
recipient, or (b) is delivered to Federal Express,

 

5

--------------------------------------------------------------------------------


 

UPS or any similar express delivery service, or is deposited in the United
States mails, by registered or certified mail, return receipt requested, bearing
proper postage, addressed to the intended recipient at the address set forth on
the signature page of this Agreement. Any Party may specify some other address
for the receipt of such written communications by giving written notice of such
change to the other Parties.  Although a notice, election or other communication
shall be deemed given or made when delivered to an express delivery service or
deposited in the mails as provided above, any time period that is to begin
running by reason of such communication shall not commence until such
communication actually is received by the intended recipient.

 

12                                       Entire Agreement.  Except as otherwise
specifically indicated herein, this document contains the entire agreement of
the Parties and supersedes any and all prior understandings, agreements,
representations and negotiations between them respecting the subject matters
hereof.

 

13                                       Successors in Interest.  Except as
otherwise provided herein, all provisions of this Agreement shall be binding
upon, inure to the benefit of and be enforceable by and against the Parties and
their respective heirs, executors, administrators, personal representatives,
successors and permitted assigns.

 

14.                                    Counterparts, Facsimiles and Electronic
Mail.  This Agreement and any other documents related to this Agreement may be
executed in several counterparts, and each executed counterpart shall be
considered as an original of this Agreement or such other document, as the case
may be A counterpart executed and transmitted by facsimile device or electronic
mail by any person to the intended recipient thereof shall constitute and be
accepted as an executed and delivered original of this Agreement or such other
document, as the case may be

 

15                                       Severability.  In the event any
provision of this Agreement or any application thereof is held to be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the other provisions hereof and of any other application of
the specific provision involved shall not be affected or impaired in any manner

 

16.                                    No Third Party Benefit or Assignment. 
Except as otherwise specifically provided herein, this Agreement is intended for
the exclusive benefit of the Parties and their respective successors and
permitted assigns, and nothing contained in this Agreement shall be construed as
creating any right or benefit in or to any third party This Agreement may not be
assigned by either Party without the advance written consent of the other Party

 

17.                                    Survival.  If any provision of this
Agreement establishes with respect to any Party any rights and/or obligations
which are to be in effect after the termination or expiration of this Agreement,
such provision shall survive the termination or expiration of this Agreement and
shall be binding upon all persons affected by such provision for such period of
time as may reasonably be required in order to give full effect to the intended
application of such provision.

 

6

--------------------------------------------------------------------------------


 

18.                                    Waiver.  Any waiver by either Party of a
breach of any provision of this Agreement shall not operate as, or be construed
to be, a waiver of any other breach of such provision or of any breach of any
other provision herein.  Failure by either Party to insist upon strict adherence
to any term of this Agreement on one or more occasions shall not be considered
as a waiver or deprive that Party of the right thereafter to insist upon strict
adherence to that term or any other term herein. Any waiver must be in writing.

 

19                                       Venue.  The Parties hereby designate
the courts sitting in Fulton County, Georgia, as the courts of proper and
exclusive subject matter and personal jurisdiction and venue of and for any and
all actions and proceedings relating to this Agreement; hereby irrevocably
consent to such designation, jurisdiction and venue; hereby waive any objections
or defenses relating to jurisdiction or venue with respect to any action or
proceeding initiated in any of said courts; and agree that service of process or
notice in any such action or proceeding shall be effective if delivered or
mailed in accordance with the notice provisions of this Agreement.

 

20.                                    Applicable Law.  All rights, duties and
obligations of the Parties under this Agreement shall be determined in
accordance with the laws of the State of Georgia.

 

7

--------------------------------------------------------------------------------


 

This Agreement has been executed and delivered effective as of the date first
set forth above.

 

THE VICE CHAIRMAIN CONSULTANT:

ADCARE:

 

 

 

 

/s/ Christopher F. Brogdon

 

By:

/s/ Boyd P. Gentry

Christopher F. Brogdon

 

It’s:

PRESIDENT & CEO

 

8

--------------------------------------------------------------------------------
